Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered December 14, 1994, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
Defendant’s motion to withdraw his guilty plea was properly denied, after sufficient inquiry, and reassignment of counsel was not required. Counsel was not ineffective because of his refusal to join in defendant’s pro se motion to withdraw his plea (see, People v Kelly, 232 AD2d 314). The minutes of the plea belie defendant’s bare claims that he pleaded guilty only because he was nervous and confused (see, People v Williams, *160210 AD2d 168, lv denied 85 NY2d 867). Concur—Rosenberger, J. P., Ellerin, Rubin, Tom and Andrias, JJ.